Name: DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 20 July 1992 amending Decision 92/285/ECSC prohibiting trade between the European Coal and Steel Community and the Republics of Serbia and Montenegro (92/388/ECSC) #
 Type: Decision
 Subject Matter: nan
 Date Published: 1992-07-22

 Avis juridique important|41992D0388DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 20 July 1992 amending Decision 92/285/ECSC prohibiting trade between the European Coal and Steel Community and the Republics of Serbia and Montenegro (92/388/ECSC) - Official Journal L 205 , 22/07/1992 P. 0005 - 0005DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 20 July 1992 amending Decision 92/285/ECSC prohibiting trade between the European Coal and Steel Community and the Republics of Serbia and Montenegro (92/388/ECSC)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, Whereas under Decision 92/285/ECSC (1), trade in the products covered by the ECSC Treaty between the European Coal and Steel Community and the Republics of Serbia and Montenegro is prohibited; Whereas the United Nations Security Council adopted on 18 June 1992 Resolution 760 (1992), which allows under certain conditions the export to the Republics of Serbia and Montenegro of commodities and products for essential humanitarian need; Whereas it is necessary to amend Decision 92/285/ECSC, in order to allow under certain conditions the exports to the Republics of Serbia and Montenegro of commodities and products for essential humanitarian need; In agreement with the Commission, HAVE DECIDED AS FOLLOWS: Article 1 Decision 92/285/ECSC is hereby amended as follows: 1. Paragraph (b) of Article 2 shall be replaced by the following: '(b) the export to the Republics of Serbia and Montenegro of commodities and products for essential humanitarian need, which has been approved under the simplified and accelerated "no objection" procedure by the Committee established by United Nations Security Council Resolution 724 (1991), as well as the export of commodities and products intended for strictly medical purposes notified to the abovementioned Committee;'. 2. Paragraph (e) of Article 2 shall be replaced by the following: '(e) any activity whose object or effect it is to promote directly or indirectly the transactions under the (a), (b), (c) and (d) of this Article.' 3. Article 2a shall be replaced by the following: 'Article 2a Exports to the Republics of Serbia and Montenegro of commodities and products for strictly medical purposes or for essential humanitarian need shall be subject to a prior export authorization to be issued by the competent authorities of the Member States.' Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 19 June 1992. Done at Brussels, 20 July 1992 The President D. HURD (1) OJ No L 151, 3. 6. 1992, p. 20. Decision as amended by Decision 92/314/ECSC (OJ No L 166, 2. 6. 1992, p. 35).